DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This Office action is in response to the remarks filed June 9, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, and 14-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,370,611. Although the claims at issue are not identical, they are not patentably distinct from each other because the broad description of the compounds of the claims in the present invention encompasses the more specific compounds set forth in the patent, i.e., the calcium sulfonate, low ash detergent, alkylated salicylic acids, boron compound and amine compound.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muir (US 7,691,794) in view of Emert (US 5,498,809).
 	Muir teaches reaction products of an acidic organic compound, a boron compound, and an alkoxylated amine and/or alkoxylated amide.  Also disclosed are lubricating oil compositions containing the reaction products (See abstract).
 	The acidic organic compounds may be the claimed substituted salicylic acids, the boron compounds are those set forth in the present claims and the amine may be alkoxylated amines and/or alkoxylated amides (see col. 3, lines 15-36; col. 7, line 63 through col. 8, lines 1-6, 10-36).  
 	Muir teaches other additives can be mixed with the lubricating oil. Such additives include metallic and ashless alkyl sulfonates and antioxidants.  Muir teaches that these additives are disclosed in US 5,498,809 (see col. 14, lines 13-46).
 	The lubricating oil may be marine cylinder oil wherein the reaction product is present in the oil in an amount of about 0.1 to about 15% wt. (see col. 11, lines 19-30; col. 14, lines 1-12).  Muir meets the limitations of the claims other than the differences set forth below.
 	With respect to the composition being phenate-free, Muir meets this limitation because he does not exemplify a composition wherein a phenate is present.
 	Muir does not specifically teach the amount of the sulfonate present in the oil.  However, Emert, who Muir incorporates by reference, teaches this difference.  Emert teaches that the overbased Ca sulfonate may be present in the oil in an amount from 0.01 to 10 wt% (see col. 63, lines 40-55).
 	It would have been obvious to one of ordinary skill in the art to use overbased Ca sulfonate in the claimed amount because Muir teaches such compounds may be present in his invention and Emert teaches the amounts of these compounds.
 	With respect to the amount of the reaction product to detergent, a prima facie case of obviousness exists because it would have been obvious to one of ordinary skill in the art to optimize the proportions of the reaction product and the sulfonate through routine experimentation for the best results. As to optimization of results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
  	 Applicant argues that the declaration and the data in the specification show unexpected results.
 	The results are not commensurate in scope with the claims. Claim 1 requires any amount of any type of overbased calcium sulfonate (TBN) and any amount of a low ash detergent wherein the low ash detergent is the reaction product of a broadly claimed substituted salicylic acid, a selection of numerous boron compounds and a large selection of amine compounds.  The showings are of commercial products of known TBN, described proportions and specific reactants for the reaction product (alkylate salicylic acid, boric acid and ethoxylated tallow amine).  Applicant argues that the mixture of the overbased calcium sulfonate and the low ash detergent exemplifies synergy.  However, the claims are devoid of any amount or ratio of these additives.  The examples use SAE 50 oil whereas the claims are open to any oil of lubricating viscosity.  Given these differences between the claims and the data the examiner cannot ascertain if the results in the data could be reproduced using any oil, any overbased calcium sulfonate and any of the numerous combinations of reactants that could produce the low ash detergent.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16512803/20220813